DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Garimella (US 20190004011 A1) in view of Clemmer (US 20160209363 A1) and in further view of Hoyes (GB 2477832 A).
Regarding claim 1, Garimella teaches a device (ion mobility apparatus 100, fig. 1, example illustrated in figs. 4A-4C) comprising:
A first surface (first of two opposing surfaces holding electrodes, figs. 4A-4C, paragraph 107);
A second surface (second of two opposing surfaces) adjacent to the first surface, the first and second surfaces defining a first ion channel and a first pressure region therebetween (ions confined and driven through apparatus, paragraph 102; at a given pressure, paragraph 120), the first ion channel extending along a first direction (z-direction), and the first pressure region is maintained at a first pressure (it would be obvious to one of ordinary skill in the art to maintain a constant pressure during operation of the device) the second surface comprising:
A first plurality of electrodes comprising a first electrode (110) and a second electrode (120) spaced apart from the first electrode along a second direction (x-direction) lateral to the first direction, wherein the first electrode is configured to receive a first voltage signal and generate at least a portion of a pseudopotential that inhibits ions in the first ion channel from approaching the second surface (RF voltages applied to RF electrodes 110 and 120 to create pseudopotentials, paragraph 156);
A second plurality of electrodes (segmented electrodes 125) located between the first electrode and the second electrode and arranged along the first direction (fig. 6D or 6E) wherein the second plurality of electrodes are configured to receive a second voltage signal to generate a first traveling drive potential configured to guide ions along the first ion channel (segmented electrodes form traveling wave that moves ions in z-direction, paragraph 102).
Garimella does not teach a controller electrically coupled to the first and the second surface, the controller configured to generate the first voltage signal and the second voltage signal, or that the second voltage signal includes a static bias DC voltage component which is uniform in magnitude throughout the first pressure region.
Clemmer teaches an ion mobility system having a controller that generates multiple voltage signals (voltage sources 40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Garimella to have the controller for generating voltage signals taught by Clemmer, in order to allow programmable control (voltages are controlled, Clemmer paragraph 52) of the ion mobility parameters as described by Clemmer.
Hoyes teaches an ion mobility spectrometer having a voltage signal including a traveling wave which may have a constant DC offset voltage (p. 1 lines 29-33).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Garmiella to have a constant bias voltage added to the travelling voltage applied to the second plurality of electrodes, in order to aid in confining the ions axially (i.e. an applied positive voltage would obviously prevent positive ions from impacting the electrodes).
	Regarding claim 2, Garimella teaches that the second electrode (120) is configured to receive a third voltage signal (180 degrees out of phase with voltage on electrode 110, paragraph 106) and generate at least a second portion of the first pseudopotential voltage.
	Regarding claim 3, Garimella teaches that the first voltage signal is a first radio frequency signal and the third voltage signal is a second RF voltage signal, and a phase difference between the first and second RF voltage signal is 180 degrees (paragraph 106).
	Regarding claim 4, Clemmer teaches multiple control circuits (RF generators 70 and 72, fig. 2) for generating multiple RF voltage signals.  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate these into the system of Garimella in order to generate the RF signals of Garimella easily with a desired phase difference in a known manner.
	Regarding claim 5, Garimella teaches that the second voltage signal is a current waveform (AC voltage, paragraph 8), and that the system generates a plurality of travelling wave voltage signals (AC voltage waveform is the sum of multiple voltage waveforms, paragraph 12) wherein amplitude and phases of the plurality of traveling wave voltage signals are predetermined (implicitly the signal has some amplitude and phase which are chosen, i.e. predetermined, by the user), and wherein the current waveform includes the plurality of traveling wave voltage signals.  
Garimella does not state that the controller includes a plurality of travelling wave control circuits configured to generate the travelling wave signals.  However Clemmer teaches a control circuit (40) for generating all voltage signals, including a travelling wave voltage signal (Clemmer paragraph 51).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Garimella (with the control circuits of Clemmer) to have multiple AC control circuits, as a matter of duplicating the parts of the invention (MPEP 2144.04 VI B [R-10.2019] in order to generate a the travelling wave AC waveform (which is a sum of separate waveforms) in a known manner with no unexpected result.
Regarding claim 6, Garimella teaches that, in one embodiment the current waveform is a pulsed current waveform comprising a rectangular current waveform (pulsed square wave, paragraph 164) which is biased by the DC voltage (implicit when the DC voltage is added to the traveling voltage as in the system of Hoyes, above).
Regarding claim 7, Clemmer teaches a control circuit for generating all voltage signals, including a pulsed voltage signal in the system of Garimella.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Garimella (with the control circuit of Clemmer) to have multiple pulsed current control circuits, as a matter of duplicating the parts of the invention (MPEP 2144.04 VI B [R-10.2019]) with no unexpected result.
	Regarding claim 8, Garimella (as modified by Clemmer, above, by adding a control circuit for generating voltages) teaches that the controller includes a first RF control circuit configured to generate the first voltage signal and a first direct current control circuit to generate a first DC voltage signal (on guard electrode 130, which can be considered the second electrode of claim 1), wherein the first voltage signal is the first RF voltage signal and the second electrode is configured to receive the first DC voltage signal.
	Regarding claim 9, Garimella teaches that the first plurality of electrodes comprises a third electrode (i.e. the one of RF electrodes 120, 125 closes to the guard electrode) adjacent to the second electrode and extending along the first direction, the third electrode configured to receive the first voltage signal and generate a second portion of the pseudopotential.
	Regarding claim 10, Garimella teaches that the first and second surfaces define a second ion channel therebetween (along another one of segmented electrodes 125), the second ion channel extending along the first direction, the second surface comprising a third plurality of electrodes (segmented electrodes 125 located near one of the guard electrodes 130) located between the second electrode and the third electrode, the third plurality of electrodes configured to receive a fourth voltage signal (additional AC voltage waveform applied to additional electrode arrays, paragraph 160, to move and separate ions) and generate a second traveling drive signal that travels parallel to the first direction, wherein the wherein the first ion channel is located between the first and second electrode along the second direction and the second ion channel is located between the second and third electrode along the second direction.
	Regarding claim 12, Garimella (as modified by Clemmer, above) teaches a DC control circuit configured to generate a bias DC voltage signal (to guard electrodes 130).  It would be obvious to one of ordinary skill in the art to duplicate this control circuit to generate the static DC bias voltage of Hoyes, as a matter of simple duplication of parts of the invention (MPEP 2144.04 VI A [R-10.2019])  with no unexpected result.
Regarding claim 15, Garimella teaches a method comprising:
Providing a first surface (first of two opposing surfaces holding electrodes, figs. 4A-4C, paragraph 107) and a second surface (second of two opposing surfaces) adjacent to the first surface, the first and second surfaces defining a first ion channel  and a first pressure region therebetween (ions confined and driven through apparatus, paragraph 102, at a selected pressure, paragraph 120), the first ion channel extending along a first direction (z-direction) and the first pressure region being maintained at a first pressure (it would be obvious to one of ordinary skill in the art to maintain a constant pressure during operation of the device), the second surface comprising:
A first plurality of electrodes comprising a first electrode (110) and a second electrode (120) spaced apart from the first electrode along a second direction (x-direction) lateral to the first direction, the first plurality of electrodes extending along the first direction;
A second plurality of electrodes (segmented electrodes 125) located between the first electrode and the second electrode and arranged along the first direction (fig.2);
Providing ions along the first ion channel;
Applying, by a controller, a first voltage signal to the first electrode, wherein the first electrode is configured to and generate at least a portion of a pseudopotential that inhibits ions in the first ion channel from approaching the second surface (RF voltages applied to RF electrodes 110 and 120 to create pseudopotentials, paragraph 156);
Applying a second voltage signal to the second plurality of electrodes, wherein the second electrode is configured to generate a first traveling drive potential that travels along the first direction, the first traveling drive potential configured to guide ions along the first channel (segmented electrodes form traveling wave that moves ions in z-direction, paragraph 102).
Garimella does not teach a controller electrically coupled to the first and the second surface, the controller configured to generate the first voltage signal and the second voltage signal, or that the second voltage signal includes a static bias DC voltage component that is uniform in magnitude throughout the first pressure region.
Clemmer teaches an ion mobility system having a controller that generates multiple voltage signals (voltage sources 40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Garimella to have the controller for generating voltage signals taught by Clemmer, in order to allow programmable control (voltages are controlled, Clemmer paragraph 52) of the ion mobility parameters as described by Clemmer.
Hoyes teaches an ion mobility spectrometer having a voltage signal including a traveling wave which may have a constant DC offset voltage (p. 1 lines 29-33).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Garmiella to have a constant bias voltage added to the travelling voltage applied to the second plurality of electrodes, in order to aid in confining the ions axially (i.e. an applied positive voltage would obviously prevent positive ions from impacting the electrodes).
	Regarding claim 16, Garimella teaches that the first voltage signal is a first radio frequency signal and the controller further applies a third voltage signal that is a second RF voltage signal to the second electrode and a phase difference between the first and second RF voltage signal is 180 degrees (out of phase RF voltages applied to electrodes 110 and 120, paragraph 106).
	Regarding claim 17, Garimella teaches applying, by the controller, a third voltage signal to the second electrode, wherein the second electrode is configured to generate at least a second portion of the first pseudopotential (RF voltages applied to electrodes 110 and 120, paragraph 106).
	Regarding claim 18, Clemmer teaches multiple control circuits (RF generators 70 and 72, fig. 2) for generating multiple RF voltage signals.  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate these into the system of Garimella in order to generate the RF signals of Garimella easily with a desired phase difference in a known manner.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Garimella in view of Clemmer and Hoyes in further view of Russ (US 6,417,511 B1).
	Regarding claim 11, Garimella, Clemmer and Hoyes teach all the limitations of claim 1 as described above.  Garimella does not teach that the second electrode of the first plurality of electrodes is coupled to a ground potential.
	Russ teaches an ion guide in which every electrode is connected to an RF signal or ground (Fig. 7D).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Garimella by connecting the second electrode (120) of the first plurality of electrodes to ground rather than a negative RF potential, as Russ teaches that this is potential arrangement is capable of confining ions (in particular the electrodes 110 of fig. 4C of Garimella correspond to the electrodes 306-2, 306-4, 306-6 and 306-8 of Fig. 7D of Russ, and the electrodes 120 of Garimella correspond to the grounded electrodes 306-1 and 306-5) and because putting the electrodes at ground is simpler than connecting them to an out-of-phase RF potential.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Garimella in view of Clemmer and Hoyes and in further view of Burke (US 5,162,649 A).
	Regarding claim 13, Garimella, Clemmer and Hoyes teach all the limitations of claim 12 as described above.  Garimella does not teach that the first surface is coupled to one or more of a first ion manipulation device characterized by a first ion manipulation device potential, the first surface configured to receive ions from the first ion manipulation device, a second ion manipulation device characterized by a second ion manipulation device potential, the first surface configured to transfer ions to the second ion manipulation device, wherein a bias ion potential energy associated with the with the bias DC voltage signal is less than a first ion potential energy of the ion associated with the first ion manipulation device and/or the bias ion potential energy is greater than a second ion potential energy of the ion associated with the second ion manipulation device potential.
	Burke teaches an ion mobility system which receives ions from a first ion manipulation device and transfers ions to a second ion manipulation device, wherein the bias of the ion mobility separator is less than the potential energy of the ion associated with the first ion manipulation device (resistor chain 52 applies voltages to source 26 and collector electrode 32, col. 5 lines 3-9), 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Garimella to have an ion source (for producing ions) and a detector (for detecting them) and a voltage potential gradient as taught by Barnes, in order to move ions from the source to the detector in a simple manner.
	Regarding claim 14, Burke teaches that the first ion manipulation device is an ion source and the second ion manipulation device is an ion detector, wherein the first surface is coupled to the ion source at a first end of spectrometer (first surface in the system of Garimella), and coupled to the ion detector at a second end of the ion mobility spectrometer.
Allowable Subject Matter
Claims 19-25 and 27-31 are allowed.
The following is a statement of reasons for allowance:  the prior art does not disclose or make obvious a traveling wave ion mobility device having  first and second surfaces, a first plurality of electrodes including a first electrode having a first RF voltage signal and a second electrode having a second RF voltage signal, a second plurality of electrodes comprising a third electrode and a fourth electrode adjacent to the third electrode and arranged along the first direction, wherein the third electrode is configured to receive the second RF voltage signal and the fourth electrode is configured to receive the first RF voltage signal, wherein the first electrode is adjacent to the third electrode and the second electrode is adjacent to the fourth electrode.
Response to Arguments
Applicant’s arguments with respect to claim 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The current claim amendment (stating that the voltage offset is constant throughout the first pressure region) does overcome the previous rejection which argued that it would be obvious to add a DC offset to the system of Garimella with the motivation of moving the ions between different parts of an ion mobility spectrometer which are at different potentials as taught by Hoyes.  The current system with only a single offset cannot move ions between parts at different offset potentials as described by Hoyes.
However as argued above, Hoyes also (in another paragraph) teaches adding a single constant DC offset to a traveling wave voltage, and while Hoyes does not state the purpose of adding such a voltage it would be obvious to one of ordinary skill that it may serve the purpose of further confining the ions.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would be able to easily adjust the voltages of the system of Garimella to provide additional ion confinement and prevent ions from impacting electrodes and not being detected, and adding a constant voltage would be a simple way to do so (and within the skill of one of ordinary skill in the art) and produce no unexpected result.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881